Citation Nr: 0335945	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1960 to May 1962.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision of the Department of Veterans Affairs (VA) 
Fort Harrison, Montana, Regional Office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA.  

Service medical records note the veteran underwent elective 
surgery in November 1960 to remove a pilonidal sinus.  The 
veteran asserted in his December 2002 Substantive Appeal 
(Form 1-9) that he has had low back pain since the 1960 
surgery and that his current back problems are a direct 
result of the surgery (including associated spinal 
anesthesia).  VA outpatient treatment records dated in August 
2002 note that the veteran complained of low back pain, with 
pain radiating down his legs at times.  Because the veteran's 
current low back pain has potential neurological 
implications, and because he underwent surgery (involving 
spinal anesthesia) while in service on the area of his low 
back about which he now complains, a VA examination is 
indicated.  

The veteran asserted in a May 2002 statement that he has a 
diagnosis of degenerative disc disease of the thoracic spine.  
The claims file contains no medical records with a diagnosis 
of degenerative disc disease or any analogous back disorder, 
and it appears pertinent medical records may be outstanding.  
The Board notes that, despite requests by the RO, the veteran 
has not submitted any private medical records (or identified 
any records which VA could assist him in obtaining) that 
would help prove his claim.  Since the case is being remanded 
anyway, the veteran should be afforded a final opportunity to 
provide (or identify) any relevant private medical records 
outstanding.  

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C. 
§ 5103(b)(1).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA duty to 
notify was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided for response.  Since this case is being 
remanded anyway for additional development, the RO must take 
this opportunity to inform the appellant that, 
notwithstanding any information previously provided, a full 
year is allowed for response to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations are satisfied in accordance 
with the recent Federal Circuit decision 
in PVA, the Court's guidelines in 
Quartuccio v. Principi, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
veteran is advised specifically of what 
is needed to establish entitlement to the 
benefit sought (service connection for a 
low back disability), what the evidence 
shows, and of his and VA's respective 
responsibilities in claims development, 
as well as that a year is provided for 
response to VCAA notice.  

2.  The RO should obtain complete copies 
of any private or VA clinical records of 
any treatment the veteran received for 
low back disability since service.  He 
must assist in this matter by identifying 
all sources of treatment and providing 
any necessary releases.  

3.  The RO should then, regardless 
whether #2 is completed, arrange for a VA 
examination to ascertain the nature and 
etiology of any low back disorder.  The 
veteran's claims folder must be available 
to the examiner for review in connection 
with the examination.  The examiner 
should examine the veteran, review the 
service medical records, and opine 
whether it is at least as likely as not 
that any current low back disorder is 
related to service or to any incident or 
medical procedure therein.  The examiner 
should provide the diagnosis for the 
veteran's back disability, opine 
specifically whether such disability is 
related to spinal anesthesia in service, 
and explain the rationale for any opinion 
given.

4.  The RO should then re-adjudicate the 
claim in light of the evidence added to 
the record.  Thereafter, if the benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental 
Statement of the Case and provide the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  

No action is required of the appellant until he is notified.  
He has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

